DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed April 5, 2022 has been entered in response to the filing of a Request for Continued Examination. Claims 1-8, 10-16, 19 and 21-23 remain pending in the application, while claims 9, 17-8 and 20 have been canceled. Applicant’s amendment has overcome each and every 35 U.S.C. §101 and §112 rejection, and §112(f) interpretation previously set forth in the January 7, 2022 Final Rejection.

Claim Objections
	-Claim 4 reads, “or the change the state of development” at line 10 of the claim, while the claim limitation is not grammatically correct. This objection can be corrected by writing “or the change of the stage of development”. Claim 13 has a similar problem and is being objected to for the same reason.
	-Claim 12 reads, “programing” in line 2 of the claim, while applicant likely intended to write “programming”, recitation of which would remove the objection being applied.

Response to Arguments
Applicant’s arguments with respect to claims 1-8 and 10-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claim 19 is allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 10 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over US Pre-Grant Publication 2019/0188648 to Ruiz in view of US Patent No. 10,860,803 to Fung.

With regard to independent claim 1,
	Ruiz teaches a system providing a practical implementation of kanban techniques to job search and applicant processes (Ruiz: ¶0010 “…advertising a job opportunity…”, as cited below. Examiner notes the preamble is afforded such patentable weight to where the system be capable of being configured to perform the recited, e.g. Kanban, preamble functionality.) , comprising: 
	a processor and 
	a memory in communication with the processor, the memory storing programming instructions executable by the processor (Ruiz: ¶0054 reads in part, “It will be readily apparent that the various methods and algorithms described herein may be implemented by, e.g., appropriately programmed general purpose computers and computing devices. Typically, a processor (e.g., a microprocessor) will receive instructions from a memory or like device, and execute those instructions, thereby performing a process defined by those instructions…”) to: 
	electronically store data regarding a set of job opportunities associated with an applicant (Ruiz: abstract reads in part, “A matchmaking and geolocation mobile software application is designed for recruiting and professional networking. The software application allows users to have jobs and resumes attached to their public profiles, which are displayed on a map for others to see, pursue and engage….”. See ¶0084 – application can be accessed by job seekers, i.e. “applicants”. Examiner notes storage of job data discussed, at ¶0010 as well as the above citations directed to memory. Examiner further notes that the term “applicant” is afforded such broadest reasonable interpretation to denote one who may be interested in applying for a position at some point in time.), where each job opportunity is associated with a particular stage of development of the job opportunity (Ruiz: ¶0095 reads, “As shown in FIG. 7B, using the jobs feature, the employer can add, edit or remove jobs. An employer is able to post jobs typically only when he has a full profile. This means that the employer will have to provide full details about the company, in the employer profile section (see FIG. 7A). In order to add a job, the employer will have to provide the following details: (1) mandatory details, including job title, country, state/region, city, zip code, remote (toggle on/off), job description--text, job requirements--text and employment type, such as full-time, part-time, temporary, contract, internship or the like; and (2) optional details, such as hours per week, required education, required experience and job statuses. Employers will be able to create jobs and keep them as drafts (job status=draft) so the jobs will not be displayed on the map provided by the software application. When desired, the employer can change that status to publish (job status=published) and the jobs will appear on the map. FIG. 8A shows where such options are provided to the employer.” Examiner notes that job posting status is the stage of development. ), and wherein each job opportunity in the set of job opportunities is associated with one of a predetermined plurality of stages of development (Ruiz: ¶0094 – job openings menu of fig. 7A associated with a predetermined plurality, i.e. “two”, job statuses, named “active” or “retired. Examiner notes that other dashboards taught also associated job opportunities with a “plurality of predetermined stages”, See also fig. 7B as discussed in ¶0095 with its own “predetermined job statuses”. See also discussion of association of a “predetermined plurality of stages” that are job statuses specific to a given “applicant” at ¶0099, ¶0102, ¶0109 and ¶¶00120-0121, e.g. “applied”.);
	programmatically retrieve additional information about at least two of the set of job opportunities from an outside electronic data source (Ruiz: ¶0141 reads in part, “… If the User applies for the job, the job status will be changed to Applied so to inform the User that the recommended person applied to the job.” See ¶0011 – “one or more job opportunities”. Examiner notes the further discussion of status changes continuing beginning at the following paragraph 0142. See also above ¶0063 – data processed by the system sent to an external device, i.e. “outside”, ¶0080 – transmitting resume information to a given radius, and citations directed to status and “second” job opportunities. Examiner notes that the term “programmatically” is afforded such broadest reasonable interpretation to denote performance based upon instructions executed through hardware, software or a combination of the two.); and 
	produce a first display showing at least part of the data regarding the set of job opportunities, wherein the first display visually groups the at least part of the data by the stage of development associated with each job opportunity, (Ruiz: ¶0094 – job openings menu of fig. 7A associated with a predetermined plurality, i.e. “two”, job statuses, named “active” or “retired displayed in a dashboard. See fig. 21 – jobs are shown grouped for a person/user with status information, i.e. “associated stages of development”. Examiner notes that the groupings are made evident through the labels, e.g. closed, shown in the figure as well as the inclusion of a field directed to open jobs.)
	and wherein the first display is automatically organized and updated as a function of the weighting factor. (Ruiz: ¶¶0073-0075 – role of radius in generating display of jobs to a user. See ¶0077, which reads in relevant part, “…application may include a matching feature to automatically determine if interests between the user and others within the predefine radius have similar interest via, for example, profile keyword matching. In some embodiments, the software application may display the users sorted…” Examiner notes that the above paragraphs make clear that the radius and similarity measures being automatically derived from, e.g., geolocation or profile information, directly affect the job opportunity display, i.e. “automatically organized and updated”.)
	Ruiz does not fully and explicitly teach apply a weighting factor, based on the additional information, to the at least two of the set of job opportunities.
	Fung teaches a system to apply a weighting factor, based on additional information, to at least two of a set of job opportunities. (Fung: claims 1 and 3 – identifying relationship between two job titles at one or more companies. See col. 1, ll. 33-35 – job titles compared across companies. The examiner notes that the actual position pertaining to the job title is a “job opportunity”. See also col. 2, ll. 2-13 – weights being applied to jobs based upon employee information.)
	It would have been obvious to one of ordinary skill in the art to have applied the two-job weighting factors of Fung into the job/applicant matching system of Ruiz by programming the instructions of Ruiz (Ruiz: ¶0049) to generate a weighting factor for at least two of a set of job descriptions, as taught by Fung. Both systems are directed to finding patterns in association between jobs and their written descriptions’ semantic representation (Ruiz: abstract; Fung: col. 2, ll. 2-13). An advantage obtained through a weighting factor for at least two of a set of job descriptions would have been advantageous to implement in the job/applicant matching system of Ruiz. In fact, Ruiz explicitly discusses use of similar applicants’ information to automatically update its presented job opportunities at ¶¶0073-0077. In particular, the motivation to combine the Ruiz and Fung references would have been to find specific information relating to a job description that may be too nuanced to be accurately captured by keyword alone. (Fung: col. 1, ll. 14-24)


With regard to dependent claim 4, which depends upon independent claim 1,
	Ruiz and Fung teach the system of claim 1, wherein the programming instructions are further executable by the processor to: 
	responsively to input from a user, change the stage of development of a first job opportunity in the set of job opportunities (Ruiz: ¶0141 reads in part, “… If the User applies for the job, the job status will be changed to Applied so to inform the User that the recommended person applied to the job.” Examiner notes the further discussion of status changes continuing beginning at the following paragraph 0142. See also above citations directed to status and job opportunities.); and 
	responsively to the additional information programmatically received from the outside electronic data source, change the stage of development of a second job opportunity in the set of job opportunities (Ruiz: ¶0141 reads in part, “… If the User applies for the job, the job status will be changed to Applied so to inform the User that the recommended person applied to the job.” See ¶0011 – “one or more job opportunities”. Examiner notes the further discussion of status changes continuing beginning at the following paragraph 0142. See also above citations directed to status and “second” job opportunities.); and
	update the first display based on at least one of: the changed stage of development of a first job opportunity or the change the stage of development of a second job opportunity. (Ruiz: ¶¶0141-0142 – updates to display of job statuses. Examiner additionally notes the alternative limitation being recited here.)


With regard to dependent claim 5, which depends upon independent claim 1,
	Ruiz and Fung teach the system of claim 1, wherein the programming instructions are further executable by the processor to: 
	electronically store data regarding a set of networking opportunities associated with the applicant, where each networking opportunity is associated with a particular stage of development of a networking relationship with a networking target, and wherein the set of networking opportunities comprises a first networking opportunity and a second networking opportunity (Ruiz: abstract begins, “A matchmaking and geolocation mobile software application is designed for recruiting and professional networking….”. Examiner consequently notes that the above cited portions directed to recruitment/jobs would likewise be applicable to the broadest reasonable interpretation of a “networking opportunities” and their related stages of development. See fig. 21 and ¶0010, as cited above.); and 
	produce a second display showing at least part of the data regarding each of the first networking opportunity and the second networking opportunity, wherein the second display visually groups the first and second networking opportunities by their associated stages of development. (Ruiz: fig. 21 – networking opportunities/relationships are shown grouped for a person/user with status information, i.e. “associated stages of development”. Examiner notes that the groupings are made evident through the labels, e.g. closed, shown in the figure as well as the inclusion of a field directed to open jobs. Examiner, in view of the abstract and as discussed above, notes that the above cited portions directed to recruitment/jobs would likewise be applicable to the broadest reasonable interpretation of a “networking opportunities” and their related stages of development.)

With regard to independent claim 10,
	Claims 10 is similar in scope to claim 1 and is rejected under a similar rationale.

With regard to claims 13-14,
	Claims 13-14 are similar in scope to claims 4-5 respectively and are each rejected under a similar respective rationale.

Claims 2-3, 6-8, 11-12 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ruiz in view of Fung, in further view of US Pre-Grant Publication 2010/0324970 to Phelon.

With regard to dependent claim 2,
	Ruiz and Fung teach the system of claim 1.
	Ruiz and Fung do not fully and explicitly teach wherein the programming instructions are further executable by the processor to: 
	automatically create a list of actions to be taken by the applicant, the actions comprising a first action in furtherance of the first job opportunity and a second action in furtherance of the second job opportunity the list of actions being sorted by a an artificial intelligence component that operated as a functions of the additional information from the outside electronic data source about jobs similar to the first job and the second job, respectively, and applicant similar to the applicant; and 
	produce a display of the list of actions.  
	Phelon teaches a system wherein programming instructions are executable by a processor to: 
	automatically create a list of actions to be taken by an applicant, the actions comprising a first action in furtherance of a first job opportunity and a second action in furtherance of a second job opportunity the list of actions being sorted by an artificial intelligence component that operated as a function of the additional information from the outside electronic data source about jobs similar to the first job and the second job, respectively, and applicant similar to the applicant (Phelon: ¶0041 reads in part, “The dynamic update engine 250 analyzes 325 user interactions that are related to the sorted and filtered job openings. For example, the user can perform actions such as opening a particular job listing (e.g., to view more information about the job), marking a job listing (e.g., to express interest in the job listing and/or save the job listing for future viewing), deleting a job listing (e.g., to express disinterest in the job), and so on. Various user interactions with the job listings can be stored to the user's profile. The dynamic update engine 250 uses these stored interactions to learn more about the user and to improve the accuracy of future sorting and filtering processes.” Examine notes that a module that takes previous processes’ data to improve the accuracy of future sorting and filtering would be understood by one ordinary skill in the art to be a “artificial intelligence component”. See also ¶0045, which reads, “The action item generator 240 generates 370 one or more action items based on the user's interactions with the presented list of job openings and based on the job readiness report. The action items give the user specific tasks that the user should perform in order to reach his/her career goals. For example, if the user marks a job in the list of job openings, an action items may be generated for the user to apply for the job, follow up with the job application, etc. Each action item may also be assigned a suggested deadline by which the user should complete the action item. Action items can also be generated based on the job readiness report. For example, if the user indicates that he/she does not have a resume prepared, an action item may be generated to prepare a resume, have the resume reviewed, etc.” See also ¶0024 – actions performed by role models with a similar career path to that desired by user with “outside electronic data” pertaining to that applicant’s own profile information.); and 
	produce a display of the list of actions. (Phelon: ¶0046 reads in part, “In one embodiment, the user can interact with the action items…” The examiner notes that in order for a user to interact with action items, those items would need to be displayed. See also above citations directed to a list of actions.)
	It would have been obvious to one of ordinary skill in the art to have applied the machine-learning-based job action listing of Phelon into the job/applicant matching system of Ruiz by programming the instructions of Ruiz (Ruiz: ¶0049) to generate a listing of job actions based upon machine learning, as taught by Phelon. Both systems are directed to finding candidates suited to given jobs (Ruiz: abstract; Phelon: abstract), and vice versa, as well as prioritization of found opportunities (Ruiz: abstract; Phelon: ¶0045). An advantage obtained through employing machine learning for job action listing generation would have been advantageous to implement in the job/applicant matching system of Ruiz. In fact, Ruiz explicitly discusses use of similar applicants’ information to automatically update its presented job opportunities at ¶¶0073-0077. In particular, the motivation to combine the Ruiz and Phelon references would have been to provide an improved system for guidance to an individual for job hunting. (Phelon: ¶0002)

With regard to dependent claim 3, which depends upon dependent claim 2,
	Ruiz, Fung and Phelon teach the system of claim 2, wherein the artificial intelligence component also performs the sorting as a function of: 
	at least part of the data regarding the set of job opportunities associated with the applicant; and 
	information that is not part of the data regarding the set of job opportunities associated with the applicant. (Phelon: ¶0041 reads in part, “Various user interactions with the job listings can be stored to the user's profile. The dynamic update engine 250 uses these stored interactions to learn more about the user and to improve the accuracy of future sorting and filtering processes. In one embodiment, the dynamic update engine 250 performs dynamic updates 330 based on the user interactions. For example, if a user marks a particular job opening, then that particular job opening or similar job openings may be given a higher weight in a subsequent sorting and filtering process. Additionally, if a user expresses interest in particular job openings, the job groups of those openings may be updated 330 to include the additional job groups in future searches. Furthermore, the dynamic updates 330 can be used to universally improve the mapping and sorting algorithms. For example, if a pattern of user interactions suggests that a particular job opening is not relevant to a particular job title or other attribute (e.g., because a large percentage of users having a similar job title delete the job opening), then the matching algorithm itself can be updated by using this information to improve future matching.” Examiner notes that the pattern of user interactions indicating a lack of relevance universally is “information that is not part of the data regarding the set”, while stored interactions regarding a particular listing are “part of the data regarding the set”. See also above citations directed to a list of actions.)

With regard to dependent claim 6, which depends upon dependent claim 5,
	Ruiz and Fung teach the system of claim 5.
	Ruiz and Fung do not fully and explicitly teach wherein the programming instructions are further executable by the processor to: 
	produce a prioritized list of recommended networking contacts to be pursued by the applicant, the actions comprising a first networking contact in furtherance of the first networkingU.S. Nonprovisional Patent ApplicationInventors: D. Kent, M. Lu, and R. Lin Atty. Docket No. 0137843.065589331opportunity and a networking action in furtherance of the networking job opportunity, the list being prioritized by an artificial intelligence component; and 
	produce a third display comprising the list of actions.  
	Phelon teaches a system wherein programming instructions are executable by the processor to: 
	produce a prioritized list of recommended networking contacts to be pursued by an applicant, actions comprising a first networking contact in furtherance of a first networkingU.S. Nonprovisional Patent ApplicationInventors: D. Kent, M. Lu, and R. Lin Atty. Docket No. 0137843.065589331opportunity and a networking action in furtherance of the networking job opportunity, the list being prioritized by an artificial intelligence component (Phelon: ¶0041 reads in part, “The dynamic update engine 250 analyzes 325 user interactions that are related to the sorted and filtered job openings. For example, the user can perform actions such as opening a particular job listing (e.g., to view more information about the job), marking a job listing (e.g., to express interest in the job listing and/or save the job listing for future viewing), deleting a job listing (e.g., to express disinterest in the job), and so on. Various user interactions with the job listings can be stored to the user's profile. The dynamic update engine 250 uses these stored interactions to learn more about the user and to improve the accuracy of future sorting and filtering processes.” Examine notes that a module that takes previous processes’ data to improve the accuracy of future sorting and filtering would be understood by one ordinary skill in the art to be a “machine learning module”. See also ¶0045, which reads, “The action item generator 240 generates 370 one or more action items based on the user's interactions with the presented list of job openings and based on the job readiness report. The action items give the user specific tasks that the user should perform in order to reach his/her career goals. For example, if the user marks a job in the list of job openings, an action items may be generated for the user to apply for the job, follow up with the job application, etc. Each action item may also be assigned a suggested deadline by which the user should complete the action item. Action items can also be generated based on the job readiness report. For example, if the user indicates that he/she does not have a resume prepared, an action item may be generated to prepare a resume, have the resume reviewed, etc.”); and 
	produce a third display comprising the list of actions. (Phelon: ¶0046 reads in part, “In one embodiment, the user can interact with the action items…” The examiner notes that in order for a user to interact with action items, those items would need to be displayed. See also above citations directed to a list of actions.)
	Examiner notes that the statement of motivation to combine set forth in support of dependent claim 2 is likewise applicable hereto.

With regard to dependent claim 7, which depends upon dependent claim 6,
	Ruiz, Fung and Phelon teach the system of claim 6, wherein the artificial intelligence component performs the prioritizing as a function of: 
	at least part of the data regarding the set of networking opportunities associated with the applicant; and 
	a portion of the additional information from the outside electronic source that is not part of the data regarding the set of networking opportunities associated with the applicant. (Phelon: ¶0041 reads in part, “Various user interactions with the job listings can be stored to the user's profile. The dynamic update engine 250 uses these stored interactions to learn more about the user and to improve the accuracy of future sorting and filtering processes. In one embodiment, the dynamic update engine 250 performs dynamic updates 330 based on the user interactions. For example, if a user marks a particular job opening, then that particular job opening or similar job openings may be given a higher weight in a subsequent sorting and filtering process. Additionally, if a user expresses interest in particular job openings, the job groups of those openings may be updated 330 to include the additional job groups in future searches. Furthermore, the dynamic updates 330 can be used to universally improve the mapping and sorting algorithms. For example, if a pattern of user interactions suggests that a particular job opening is not relevant to a particular job title or other attribute (e.g., because a large percentage of users having a similar job title delete the job opening), then the matching algorithm itself can be updated by using this information to improve future matching.” Examiner notes that the pattern of user interactions indicating a lack of relevance universally is “information that is not part of the data regarding the set”, while stored interactions regarding a particular listing are “part of the data regarding the set”. See also ¶0016 - information about users is gathered from external data sets, as well as above citations directed to a list of actions.)

With regard to dependent claim 8, which depends upon dependent claim 6,
	Ruiz, Fung and Phelon teach the system of claim 6, wherein the artificial intelligence component performs the prioritization as a function of at least part of the data regarding the set of job opportunities associated with the applicant. (Phelon: ¶0041 reads in part, “Various user interactions with the job listings can be stored to the user's profile. The dynamic update engine 250 uses these stored interactions to learn more about the user and to improve the accuracy of future sorting and filtering processes. In one embodiment, the dynamic update engine 250 performs dynamic updates 330 based on the user interactions. For example, if a user marks a particular job opening, then that particular job opening or similar job openings may be given a higher weight in a subsequent sorting and filtering process. Additionally, if a user expresses interest in particular job openings, the job groups of those openings may be updated 330 to include the additional job groups in future searches. Furthermore, the dynamic updates 330 can be used to universally improve the mapping and sorting algorithms. For example, if a pattern of user interactions suggests that a particular job opening is not relevant to a particular job title or other attribute (e.g., because a large percentage of users having a similar job title delete the job opening), then the matching algorithm itself can be updated by using this information to improve future matching.” Examiner notes that the stored interactions regarding a particular listing are “part of the data regarding the set”. See also above citations directed to a list of actions.)

With regard to claims 11-12 and 15-16,
	Claims 11-12 and 15-16 are similar in scope to claims 2-3 and 6-7 respectively and are each rejected under a similar respective rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAL L BOGACKI whose telephone number is (571)270-5125. The examiner can normally be reached Monday - Thursday 9:30am - 7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES K TRUJILLO can be reached on (571)272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAL BOGACKI
Examiner
Art Unit 2157



/M.L.B./Examiner, Art Unit 2157                                                                                                                                                                                                        


/HUAWEN A PENG/Primary Examiner, Art Unit 2157